 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 1 of 21

Joseph P. Loughlin

Law Offices of M.L. Zager, P.C.
461 Broadway, PO Box 948
Monticello NY 12701
woughling@mzager.com
Fax: 845-794-3919
Tel: 845-794-3660

     

Attorneys for Plaintiff
G & G Closed Circuit Events, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

G & G Closed Circuit Events, LLC Case No.:

Plaintiff,
VS. COMPLAINT

Manuel Sanchez Torres, individually and d/b/a
Mi Lugar Restaurant d/b/a El Rey Del Taco
a/k/a La Esquinita; and Mi Lugar Restraurant
Corp., an unknown business entity d/b/a Mi
Lugar Restaurant d/b/a El Rey Del Taco
a/k/a La Esquinita

Defendants.

 

 

PLAINTIFF ALLEGES:
JURISDICTION

1. Jurisdiction is founded on the existence ofa question arising under particular statutes. This
action is brought pursuant to several federal statutes, including the Communications Act of 1934,
as amended, Title 47 U.S.C. 605, et seg., and The Cable & Television Consumer Protection and
Competition Act of 1992, as amended, Title 47 U.S. Section 553, et seq.

2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C.
Section 1331, which states that the District Courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties, of the United States.

 
 

Case 1:20-cv-03487 Document 1 Filed 05/05/20 Page 2 of 21

3. This Court has personal jurisdiction over the parties in this action as a result of the
Defendants’ wrongful acts hereinafter complained of which violated the Plaintiff's rights as the
exclusive commercial domestic distributor of the televised fight Program hereinafter set forth at
length. The Defendants' wrongful acts consisted of the interception, reception, publication,
divulgence, display, and exhibition of said property of Plaintiff within the control of the Plaintiff in
the State of New York.

VENUE AND INTRADISTRICT ASSIGNMENT

4. Venue in this Court is proper under 28 U.S.C. §1391 as a substantial part of the Programs
or omissions giving rise to the claims herein occurred in this District.

5. Assignment to the Southern District of New York is proper because a substantial part of
the Programs or omissions giving rise to the claim occurred in Westchester County and/or the United
States District Court for the Southern District of New York has decided that suits of this nature, and
each of them, are to be heard by the Courts in this particular Division.

THE PARTIES

6. Plaintiff, G & G Closed Circuit Events, LLC is, and at all relevant times hereto was, a
California corporation with its principal place of business located at 2925 Green Valley Parkway,
Suite D, Henderson, NV 89014.

7. Mi Lugar Restraurant Corp., an unknown business entity d/b/a Mi Lugar Restaurant d/b/a
E] Rey Del Taco a/k/a La Esquinita (hereinafter "Mi Lugar Restraurant Corp."), at all times relevant
hereto, was a Domestic Business Corporation organized and existing under the laws of the State of
New York.

8. At all times relevant hereto, Mi Lugar Restraurant Corp. was an owner, and/or operator,

and/or licensee, and/or permittee, and/or person in charge, and/or an entity with dominion, control,

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 3 of 21

oversight and management of the commercial establishment doing business as Mi Lugar Restaurant
d/b/a El Rey Del Taco a/k/a La Esquinita operating at 102 Union Avenue New Rochelle NY 10801.

9. At all times relevant hereto, Defendant Manuel Sanchez Torres was identified as Owner
and Principal of Mi Lugar Restraurant Corp., which owned and operated the commercial
establishment doing business as Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita
operating at 102 Union Avenue New Rochelle NY 10801.

10. Atall times relevant hereto, Defendant Manuel Sanchez Torres was identified by the New
York State Liquor Authority as the Principal for Mi Lugar Restraurant Corp. on the New York State
Liquor Authority License for Mi Lugar Restraurant Corp. (License Serial No. 1300231), for the
commercial establishment Mi Lugar Restraurant Corp. operating at 102 Union Avenue New
Rochelle NY 10801.

11. At all times relevant hereto, Defendant Manuel Sanchez Torres was the sole individual
identified on the On Premises Liquor License (License Serial No. 1300231) issued to Mi Lugar
' Restraurant Corp. for the commercial establishment Mi Lugar Restaurant d/b/a El Rey Del Taco
a/k/a La Esquinita operating at 102 Union Avenue New Rochelle NY 10801.

12. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 6, 2017 (the
night of the Program at issue herein, as more specifically defined in Paragraph 19) Defendant,
Manuel Sanchez Torres, as the Owner and Principal of Mi Lugar Restraurant Corp., and as the sole
individual identified on the On Premises Liquor License (License Serial No. 1300231) for Mi Lugar
Restraurant Corp. had the right and ability to supervise the activities of Mi Lugar Restaurant d/b/a
EI Rey Del Taco a/k/a La Esquinita, which included the unlawful interception, receipt and
publication of Plaintiff's Program.

13. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 6, 2017 (the

 
 

Case 1:20-cv-03487 Document 1 Filed 05/05/20 Page 4 of 21

night of the Program at issue herein, as more specifically defined in Paragraph 19) Manuel Sanchez
Torres as the Owner and Principal of Mi Lugar Restraurant Corp. and as the sole individual
identified on the On Premises Liquor License (License Serial No. 1300231) for Mi Lugar
Restraurant Corp. had the obligation to supervise the activities of Mi Lugar Restaurant d/b/a El Rey
Del Taco a/k/a La Esquinita operating at 102 Union Avenue New Rochelle NY 10801, which
included the unlawful interception, receipt and publication of Plaintiffs Program.

14. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 6, 2017 (the
night of the Program at issue herein, as more specifically defined in Paragraph 19), Defendant
Manuel Sanchez Torres specifically directed the employees of Mi Lugar Restaurant d/b/a El Rey Del
Taco a/k/a La Esquinita to unlawfully intercept, receive and broadcast Plaintiff's Program at Mi
Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita or intentionally intercepted, and/or
published the Program at Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita himself.
The actions of the employees of Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita are
imputable to Defendant Manuel Sanchez Torres by virtue of his acknowledged responsibility for the
operation of Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita.

15. Plaintiffis informed and believes, and alleges thereon that on Saturday, May 6, 2017 (the
night of the Program at issue herein, as more specifically defined in Paragraph 19), Defendant
Manuel Sanchez Torres as the Owner and Principal of Mi Lugar Restraurant Corp. and as the sole
individual identified on the On Premises Liquor License (License Serial No. 1300231) for Mi Lugar
Restraurant Corp. , had an obvious and direct financial interest in the activities of Mi Lugar
Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita operating at 102 Union Avenue New Rochelle
NY 10801, which included the unlawful interception, receipt and publication of Plaintiff's Program.

16. Plaintiff is informed and believes, and alleges thereon that the unlawful interception,

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 5 of 21

receipt and publication of Plaintiff's Program, as supervised and/or authorized by Defendant Manuel
Sanchez Torres, resulted in increased profits or financial benefit to Mi Lugar Restaurant d/b/a El Rey
Del Taco a/k/a La Esquinita.

17. Plaintiff is informed and believes, and alleges thereon that on Saturday, May 6, 2017
(the night of the Program at issue herein, as more specifically defined in Paragraph 19), Defendant,
Manuel Sanchez Torres as the Owner and Principal of Mi Lugar Restraurant Corp. was a moving
and active conscious force behind the operation, advertising and promotion of Mi Lugar Restaurant
d/b/a El Rey Del Taco a/k/a La Esquinita operating at 102 Union Avenue New Rochelle NY 10801,
and is responsible for all activities that occurred therein, which included the unlawful interception
and exhibition of Plaintiff's Program.

Factual Background

18. Plaintiff G & G Closed Circuit Events, LLC hereby incorporates by reference all of the
allegations contained in paragraphs 1-17, inclusive, as though set forth herein at length.

19. Plaintiff entered into a license agreement with Golden Boy Promotions, LLC through
which Plaintiffwas granted the exclusive nationwide commercial distribution (closed-circuit) rights
to Saul Alvarez v Julio Cesar Chavez, Jr., Super Middleweight Championship Fight Program,
telecast nationwide on Saturday, May 6, 2017, including undercard or preliminary bouts (the match
and all related bouts are collectively referred to as the "Program"), at commercial establishments
such as theaters, arenas, bars, clubs, lounges, restaurants and the like throughout New York and other
geographic locales (the "License Agreement"). A copy of the License Agreement is annexed hereto
as Exhibit A. Plaintiff paid substantial fees for its exclusive rights to exhibit the Program under the
License Agreement.

20. Pursuant to the terms of the License Agreement, Plaintiff G & G Closed Circuit Events,

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 6 of 21

LLC, entered into subsequent sublicensing agreements with various commercial entities throughout
North America, including entities within the State of New York, by which it granted these entities
limited sublicensing rights, specifically the rights to publicly exhibit the Program within their
respective commercial establishments.

21. The Program could only be exhibited in a commercial establishment in New York if said
establishment was contractually authorized to do so by Plaintiff G & G Closed Circuit Events, LLC.

22. Pursuant to the License Agreement, G & G Closed Circuit Events, LLC marketed and
distributed the closed-circuit rights granted to it. G & G Closed Circuit Events, LLC contracted with
various establishments throughout New York and granted to such establishments the right to
broadcast the Program in exchange for a fee.

23. As a commercial distributor and licensor of sporting Programs, including the Program,
Plaintiff G & G Closed Circuit Events, LLC, expended substantial monies marketing, advertising,
promoting, administering, and transmitting the Program to its commercial customers.

24. The transmission of the Program was electronically coded or "scrambled". In order for
the signal to be received and telecast clearly, it had to be decoded with electronic decoding
equipment. The Program originated via satellite uplink and was subsequently re-transmitted to cable
systems and satellite companies via satellite signal.

25. Ifa commercial establishment was authorized by Plaintiff to receive the Program, the
establishment was provided with the electronic decoding equipment and the satellite coordinates
necessary to receive the signal, or the establishment's satellite or cable provider would be notified
to unscramble the reception of the Program for the establishment, depending upon the
establishment's equipment and provider.

26. On Saturday, May 6, 2017 (the night of the Program at issue herein, as more specifically

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 7 of 21

defined in paragraph 19), Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita broadcast
the Program on two (2) screens with approximately 25 people in attendance.

27. On information and belief, on Saturday, May 6, 2017 (the night of the Program at issue
herein, as more specifically defined in paragraph 19), Mi Lugar Restaurant d/b/a El Rey Del Taco
a/k/a La Esquinita sold alcoholic and non-alcoholic beverages to its patrons

28. The commercial fee for an establishment the size of Mi Lugar Restaurant d/b/a El Rey
Del Taco a/k/a La Esquinita to broadcast the Program lawfully was $2,200.00. Neither Defendant
Manuel Sanchez Torres nor Mi Lugar Restraurant Corp. paid such a fee to Plaintiff.

COUNT L
(Violation of Title 47 U.S.C. Section 605)

29. Plaintiff G & G Closed Circuit Events, LLC, hereby incorporates by reference all of the
allegations contained in paragraphs 1-28, inclusive, as though set forth herein at length.

30. On Saturday, May 6, 2017 in violation of G & G Closed Circuit Events, LLC's rights and
federal law, Defendants intercepted and/or received the satellite communication of the Program at
Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita. Defendant also divulged and
published said communication, or assisted in divulging and publishing said communication to
patrons within Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La Esquinita.

31. The Program was broadcast at Mi Lugar Restaurant d/b/a El Rey Del Taco a/k/a La
Esquinita without the authorization or approval of Plaintiff.

32. With full knowledge that the Program was not to be intercepted, received, published,
and/or exhibited by commercial entities unauthorized to do so, the above named Defendants, either
through direct action or through actions of employees or agents directly imputable to Defendants (as

outlined in paragraphs 7-17 above), did unlawfully intercept, receive, publish, and/or exhibit the

 
 

Case 1:20-cv-03487 Document 1 Filed 05/05/20 Page 8 of 21

Program at the time of its transmission at her commercial establishment Mi Lugar Restaurant d/b/a
EI Rey Del Taco a/k/a La Esquinita, operating at 102 Union Avenue New Rochelle NY 10801.

33. Said unauthorized interception, reception, publication, and/or exhibition by the
Defendants was done willfully and for purposes of direct and/or indirect commercial advantage
and/or private financial gain, as confirmed by, inter alia, the broadcasting of the Program on one
projection screen and one televisions screens, and the sale of alcoholic beverages during the
broadcast.

34. Title 47 U.S.C. § 605(a), and in particular the second through fourth sentences thereof,
prohibits the unauthorized interception, receipt, publication and use of radio communications (which
include satellite signals) such as the transmission of the Program for which Plaintiff G & G Closed
Circuit Events, LLC, had the distribution rights thereto.

35. By reason of the aforesaid mentioned conduct, the aforementioned Defendants, violated
Title 47 U.S.C. § 605(a).

36. By reason of the Defendants’ violation of Title 47 U.S.C. § 605(a), Plaintiff G & G
Closed Circuit Events, LLC, has the private right of action pursuant to Title 47 U.S.C. § 605.

37. As the result of the aforementioned Defendants' violation of Title 47 U.S.C. § 605(a), and
pursuant to said Section 605, PlaintiffG & G Closed Circuit Events, LLC, is entitled to the following
from Defendants:

(a) Statutory damages for each violation of in an amount to $10,000 pursuant to Title 47
U.S.C. Section 605(e)(3)(C)@ dD;

(b) Statutory damages for each willful violation in an amount to $100,000.00 pursuant to
Title 47 U.S.C. § 605(e)(3)(C)(ii); and

(c) The recovery of full costs, including reasonable attorneys’ fees, pursuant to Title 47

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 9 of 21

U.S.C. Section 605(e)(3)(B)(iii).
WHEREFORE, Plaintiff prays for judgment as set forth below.
COUNT I
(Violation of Title 47 U.S.C. Section 553)

38. Plaintiff G & G Closed Circuit Events, LLC hereby incorporates by reference all of the
allegations contained in paragraphs 1-37, inclusive, as though set forth herein at length.

39. Title 47 U.S.C. § 553(a) prohibits the unauthorized interception or receipt of
programming such as Plaintiff's over a cable system.

40. Upon information and belief, and as an alternative to Count I, on Saturday, May 6, 2017
in violation of G & G Closed Circuit Events, LLC's rights and federal law, Defendants willfully
intercepted and/or received the original communication of the Program at Mi Lugar Restaurant d/b/a
El Rey Del Taco a/k/a La Esquinita via a cable system.

41. Said unauthorized interception and reception by the Defendants was done willfully and
for purposes of direct and/or indirect commercial advantage and/or private financial gain, as
confirmed by, inter alia, the broadcasting of the Program on two (2) screens, and the sale of
alcoholic and non- alcoholic beverages during the broadcast.

42. The unauthorized interception or reception of the Program by the Defendants was
prohibited by Title 47 U.S.C. § 553(a).

43. By reason of the aforesaid mentioned conduct, the Defendants violated Title 47 U.S.C.
§ 553(a).

44, By reason of the Defendants’ violation of Title 47 U.S.C. § 553(a), Plaintiff G & G
Closed Circuit Events, LLC, has the private right of action pursuant to Title 47 U.S.C. § 553.

45. As the result of Defendants’ violation of Title 47 U.S.C. § 553(a), Plaintiff G & G Closed

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 10 of 21

Circuit Events, LLC, is entitled to the following from Defendants:

(a) Statutory damages for each violation in an amount to $10,000.00 pursuant to Title 47
U.S.C. § 553(c)(3)(A)(G);

(b) Statutory damages for each willful violation in an amount to $50,000.00 pursuant to Title
47 U.S.C. § 553(c)(3)(B);

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section 553 (c)(2)(C); and

(d) In the discretion of this Honorable Court, reasonable attorneys' fees, pursuant to Title 47
U.S.C. Section 553 (c)(2)(C).

WHEREFORE, Plaintiff prays for judgment as set forth below.

As to the First Count:

_

. For statutory damages in the amount of $110,000.00 against the Defendants;

i)

. For reasonable attorneys’ fees as mandated by statute;

Go

. For all costs of suit, including, but not limited to, filing fees, service of process fees,
investigative costs; and

4. For such other and further relief as this Honorable Court may deem just and proper.

As to the Second Count:

1. For statutory damages in the amount of $60,000.00 against the Defendants;

2. For reasonable attorneys’ fees as may be awarded in the Court's discretion pursuant to
statute:

3. For all costs of suit, including, but not limited to, filing fees, service of process fees,

investigative costs; and

 
 

Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 11 of 21

4. For such other and further relief as this Honorable Court may deem just and proper.

Date: May 4 , 2020

Respectfully submitted,

(un

/LAW OFFICES OF MLL. ZAGER, P.C.
By: Joseph P. Loughlin
Attorneys for Plaintiff
G & G Closed Circuit Events, LLC

 
Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 12 of 21

EXHIBIT A
Case 1:20-cv-03487 Document 1. Filed 05/05/20 Page 13 of 21

_ | GOLDEN Boy PROMOTIONS, LiC
_ 626 Wilshire Blvd., Suite 350
Los Angeles, California 90017

|

i March 28, 2017
VIA EMAIL : |
en:

G & G Closed Circuit Events! LLC
950 S. Bascom Ave., Ste, 300
San Jose, CA 95128

Attention: Nicolas Gagliardi

RE: CLOSED CIRCUIT TELEVISION LICENSE AGREEMENT

Saul-“Canelo” Alvarez v. Julio Cesar Chavez Jr.
Scheduled 12 round Super Middleweight Bout
Plus selected undercard bouts

(Fighters subject to change}

i

* T-Mobile Arena
Las Vegas, Nevada
Saturday, May 6; 2027

 

Gentlemen:

’ This will confirm the ‘terms of our agreemerit whereby GOLDEN BOY PROMOTIONS LLC
("Promoter") hereby grants to G&G Closed Circuit Events, LLC (“G&G” "you" or "Licensee" the
exclusive license to exhibit ‘Promoter's live English language telecast (the "T elecast”) of the.
captioned Bout and accompanying undercard matches (the "Event", simultaneously with the
Event, only within the fifty states of the United States of America and Canada (the "Territory"),
only at commercial closed circuit television exhibition outlets, such as bars, clubs, lounges,
restaurants and the like, each with a fire code occupancy capacity not to exceed 500 persons per
outlet (except for outlets within casinos where the seating capacity may exceed 50D persons per
outlet), located withinjthe Territory. The Exhibition rights granted herein do not include any
rights to exhibit the Telecast in the Commonwealth of Puerto Rico, Mexico, transmissions to hotel
guest rooms, in-flight aircraft or other transportation facilities, nor does it include the right to
exhibit the Event in any language other than English (which is expressly reserved by Promoter).
Any proposed closed circuit exhibition of the Event at arenas, racetracks or theaters shall be
subject to the prior written approval of Promoter, which approval may be granted or refused in
the discretion of Promoter. -

 

 

 

 
Case 1:20-c 103487 Document 1 Filed 05/05/20 Page 14 of 21

|

1. License Fee. iAs full and complete compensation for the rights granted to Licensee
by Promoter, you shall pay, to Promoter the license fee calculated as follows:

a. Licentee shall pay the Minimum Financial Guarantee of, ?
See eae: Dollars (the "Minimum Financial Guarantee’,

 
 

v

pursuant to the provisions of 5 paragraph 2;

Then, the arount of fall gross revenues in excess of the first gauze

i renege naan ae eemeO ollars (which threshold amount Licensee shall

retain | in | recoupment of the Minimum F Financial Guarantee) which Licensee receives from all
closed circuit television exhibitions of the Event in the Territory shall be payable as follows:

     

 

  

i “The Fir st Rogen Berner er eremreeseanga
to Licensee;

ii. Deduct Marketing and credit card costs up toSEaaaaaaeangemer oi

 

 

i revenue;
it Deduct Sales commission up to 2eaauermmermes
iv, The remaining revenue balance shall be split ¥

  

: to Promoter and Wg

b. al amounts which are to be deducted or withheld by your sublicense
exhibitors, sales agents or distributors from payments to you or your sublicensees shall be subject
to the mutual agreement of Promoter and Licensee but shail not exceed :
of gross revenues (excludingjauthorization fees) from each outlet from exhibition of the Event.

. . .

c. In the ‘event that you should sublicense an outlet for a fixed lump sum or
for a license fee which includes a guaranteed amount which is not exceeded by your share of
revenues from that outlet, you shall include in gross revenue hereunder the amount equal to

such lump sum or guarantee:
1

d. You shill provide the services of a duly authorized representative of your
organization who shallibe present at each licensed and sublicensed outlet immediately prior to
and during the telecast of tHe Event, to monitor compliance with the terms of this Agreement
and report on attendance figu res and the collection of admission fees.

i
&, fou s shall be entitled to deduct and withhold, for advertising and publicity

purposes, Up to@@aaiuigagee Of gross revenues from exhibition locations which you license
directly to operators, o other than Licensee or its affiliates, without any commission or distribution
fee to third party sales agents or distributors.

 

 
|
Case 1:20-cv-03487 Document 1 Filed 05/05/20 Page 15 of 21
, : | uO .

fr

Licensee shall be responsible for all of its local advertising materials, such

as posters, press kits and slides, including the option to use Event posters to be supplied by HBO-
PPV, All advertising materials shall be.subject to Promoter's prior written approval.

.. g.
or taxes referenced j

h.

i i .
The calculation of gross revenues shall not include the amount of any fees
ni this Agreeiheiit paid or required to be paid hereunder.

Licensee acknowledges that Promoter intends to enter into an agreement

with Fathom for the sale, license or other exploitation of the rights of the Event and its exhibition,

in movie theaters.

t Mie Keaad o.
i

|

j
Licensee acknowledges and agrees to authorize the exhibition of the Event

in Las Vegas casirio locations in Las Vegas at the sole direction of Promoter. For avoidance of
doubt, License Fees shall expressly exclude any ad all revenues and montiies derived:from or
relating to the sale or icense of the exhibition of the Event at casino locations in‘Las Vegas.

2. Minimum Financial Guarantee and License Fee Overage Paymients.

 

wae

j

i
As minimum guarantee and non-refundable advance against the License
'
Fee due to Promoter pursuant to Paragraph-1 of this.Agreement for the
Event,| ina ee,

you shall pay to Promoter the sum of quae
Sg ee ollars, not-later.than. ten

    

   

 

 

 

CaN

 

(10) business days prior to the Bent; and
!
The Minimum Financial Guarantee amount shall be paid by:

‘a certified check or bank cashier's check payable to "Golden Boy
: Promotions, LLC” in such amount; or

i. bank wire delivered ta:

Name of Bank ©

Bank Street Address

City, State, Zip Code

Attn:

Bank Routing Number
Account No.

(to be provided by Promoter)

 

. Payment of all license fee amounts in excess of the applicable Minimum -
' Rinancial Guarantee for the Event shall be due and payable to Promoter

not later than ten (10) business days after the Event.

 
Case 1:20-c

3. Compa
to obtain, at your ort

a.

direct satellite suppliers ("DSS"),

approved by Promote

b.
Event by C-Ban and sa

c.
and decoding of their

d.
sublicensees in excess
equipment charges to

-03487 Document 1 Filed 05/05/20 Page 16 of 21

|
|

tible Decoding Equipment. You and your sublicensees shall be responsible
heir cost and expenses, either:

Authdrization to receive the Event through the services of one or more
such as DirecTV or DISH Network, to be selected by you and
rin writing i in advance; or
i

If Promoter licenses VUBIQUITY (formerly ABAIL-TVN) to distribute the
notified Licensee, authorization to receive the Event through VUBIQUITY,
DSS and VUBIQUITY, if applicable, shall be responsible for the encoding
retransmitted Signals.

You shall not charge decoder rental or authorization fees to your
of iwo hundred dollars 5400 per decoder or authorization. Any additional
your sublicensees shall be at your cost.

 

4. Addressing of Decoders
|

i

a. Promoter shall deliver either, as Promoter shall elect in its discretion, (i)
the encrypted transmission of the video and audio signal of its telecast of the Event to a domestic
satellite or other delivery pdint from which the signal.is:capablesof being received by DSS and
VUBIQUITY, for redistribution to your designated outlets or (ii) by fiber optic cable to a delivery
point at which the signal i is capable of being received by DSS and VUBIQUITY, for redistribution
to your designated outlets. Such delivery to the delivery point shall constitute full and complete
discharge of the obligations of Promoter to you hereunder. DSS and VUBIQUITY, if applicable, as
the case may be, shall have the responsibility to address and authorize decoders for your
authorized sublicensees. You shall be responsible for all charges for addressing and authorizing
your sublicensees, as well as all costs and expenses necessary for the reception of the signal and

for the projection at the outlets.

b. Promoter shall have no responsibility for your decoder authorization fees,
and Promoter shall have no responsibility or liability to you or your sublicensees for any technical
failures-which may oceur in connection with the authorizing. of decoders for your sublicensed
closed circuit exhibition outlets or in connection with any retransmission or authorizing by DSS
or VUBIQUITY, and injsuch case, you remain responsible for payment of the License Fee to
Promoter
i

Cc. You shall instruct DSS and VUBIQUITY, if applicable, to provide directly to
Promoter, on the first business day after the Event, their complete final sublicense reports which
shall indicate the name, address and city of each sublicensed outlet and the decoder number for

each sublicensed outlet.

i
i
!

 
Case 1:20-cy-03487 Document 1 Filed 05/05/20 Page 17 of 21
my ; i ’ . . . ;
|

i
'

ann tit es tb hates tere

5, Pay-Per-View Exhibitions, Delayed Pay Cable Telecasts and Online internet
Transmissions, i

i
1; |
|

 

You acknowledge the Promoter will be licensing the live and delayed cable television,
direct broadcast satellite television and digital online internet transmissions and exhibitions of
the Event in the Territory oni a residential pay-per-view basis, with subsequent pay cable delayed
telecasts, and that you shall have no interest or participation in such exhibitions or any other
exploitation of the Event. Accordingly, Licensee has no right to record, duplicate or copy the
Event by any means oF to exhibit, reproduce or retransmit the Event or any portion thereof. The
Telecast shall be exhibited in its entirety without alterations or changes of any nature,
simultaneous with the Program.

6. Anti-Piracy. |
You and your sublicensees shall use their reasonable best efforts to employ adequate

security systems and other measures to prevent theft, pirating, copying, duplication or
unauthorized exhibition or transmission of the Event, You and your sublicensees shall promptly
advise Promoter of any pirdcy {i.e., unauthorized use or proposed use) of the telecast in the
Territory. Promoter and Licensee, acting jointly, shall have the right to commence or settle any
claim or litigation arising out of the alleged piracy, use or proposed use of the telecast in the
Territory. Promoter and Licensee shall notify each other in writing and shail consult with each
other and mutually agree before commencing or settling any such claim or litigation in the
Territory. Any damages, whether statutory, compensatory, punitive or otherwise, which
Promoter or Licensee [may recover from the theft, piracy, copying, duplication, unauthorized
exhibition or transmission of the Event in the Territory, after payment of reasonable legal fees
and disbursements, shail constitute gross revenues trom the Event, to be shared by, and .
distributed to, Promoter and Licensee as provided in Paragraph 1 of this Agreement. Licensee
shall advance alll required legal fees and disbursements, subject to recoupment from any
application recovery, and shall report all expenses, settlements and recoveries to Promoter ona
quarterly basis. Your!sublicensees shall have no right to cormmence or settle any claim or
litigation arising out of the alleged piracy of the telecast hereunder without the prior written

‘consent of Promoter.

7, Private Showings. Promoter shall have the right, at its cost and expense and upon
written notice to you, to conduct or authorize others to conduct up to ten (10) complimentary
private showings of thé telecast of the Event within the Territory, with no admission charge and
no advertising or advance publicity for such private showings.

8. Attachments. Annexed to this Agreement as exhibits are the following
documents, the termsiand conditions of which are incorporated herein as if set forth in their
entirety: :

a. Glosed! Circuit Television Sublicense Agreement which you and your
sublicensee shall complete and sign with respect to each closed circuit television outlet you may

i

5

 

 
Case 1:20-cy-03487 Dotument 1 Filed 05/05/20 Page 18 of 21

:
4

sublicense. YOU SHALL NOT ENTER INTO ANY SUCH AGREEMENT WITHOUT FIRST OBTAINING,
PRIOR TO THE TELECAST OF, THE EVENT, THE WRITTEN CONSENT AND APPROVAL OF PROMOTER
_ TO THE TERMS THEREOF AND WITHOUT OBTAINING THE COUNTER-SIGNATURE OF PROMOTER

ON THE SUBLICENSE AGREEMENT.

b, Closed Circuit Television Standard Terms and Conditions which shall apply
to this Agreement as well as to the Closed Circuit Television Sublicense Agreement. YOU SHALL
ATTACH A COPY OF ITHE STANDARD TERMS AND CONDITIONS To EACH SUCH SUBLICENSE
AGREEMENT.

9. Defaults.
!
a. Your failure to deliver the Minimum Financial Guarantee as provided in
Paragraph 2 hereof or to pay-the license fee as provided in Paragraph 1 hereof or to pay the signal
_ delivery fees or equipment expenses as provided in Paragraph 3 hereof or to comply with any - -
other material term or condition of this Agreement or of the annexed agreements or the
Standard Terms and Conditions shall permit Promoter, in addition to all of its other rights and
remedies, to cancel this Agreement with you at any time without any further liability or obligation
to you and to retain all monies paid to Promoter prior to such cancellation. Provided, however,
that before Promoter may exercise any remedy with respect to any such default, Promoter must
{i} provide Licensee with written notice specifying such default and (ii) if and to the extent that
time reasonably permits prior to the event, provide Licensee with up to seven (7) days after
Licensee’s receipt of such default notice within which to cure such default.
| ;

b. if, in violation of the provisions of this Agreement, you or a sublicensee
exhibits the Event in an outlet with a fire code occupancy limit in excess of 500 persons (except
casino locations), then! in addition to the license fee for such outlet as provided in Paragraph 1,
and in addition to and aot in limitation of or in lieu of any other rights or remedies Promoter may
have under this Agreement, at law or in equity, including, without limitation, Promoter's rights
to indemnification hereunder, Licensee shall immediately pay to Promoter an amount equal to

_ the following for each such outlet that violates the aforesaid restriction: the sum of the fire code -
occupancy capacity of the outlet multiplied by 50% of the face amount of the highest ticket or
admission price for thelventiat that outlet. You agree that this payment is reasonably calculated
to reimburse Promoter for its damages in the event of such violation of this Agreement.
j i
10, No Packaging with Other Events.

 

You shall not sublicerise closed circuit television rights to the Event to exhibitors as part
of a package which includes other boxing programs or bouts not included in this Event without
the prior written consent of Promoter.

i i
i
Case 1:20-cy-03

|
i
|

11.

|

a. '

make all pay
Television Standard 7

received from sublicensed outlets.
exhibition rights to the Event, with no

b.
Terms and Conditions

Separa
and one week followi
circuit exhibition ou
information required
Conditions.

Promot

outlet at any time dur

and verify such information, in person or electronically,

payment of all license!

All contracts ar

ments 3

487 Document 1 Filed 05/05/20 Page 19 of 21

Reports, Collection and Accounting.

You shail be responsible for callection of all monies fram outlets, and shall
nd provide all reports Pursuant to Paragraph 4 of the Closed Circuit
erms and Conditions and shall provide Promoter with copies of all reports
You shall distribute to Promoter all amounts due for
deductions, set-offs or holdbacks whatsoever.

In addition to the reports required in the Closed Circuit Television Standard
you shall provide Promoter with:

te reports no laterthan 72 hours, 48 hours, and 24 hours before the Event
ng the Event, including the name, locations and license fee for each closed
tlet ahd including method of signal delivery to each outlet and the
in Paragraph 10(d) of the Closed Circuit Television Standard Terms and

er's representatives shall have the right to visit your offices and each
ng normal business hours prior to the Event and after the Event to obtain
and to make arrangements for the
fees due to Promoter promptly following the Event.

d reports shall be sent to:

 

Golden Boy Promotions, LLC
626 Wilshire Blvd. Suite 350
Los Angeles, CA 90017

|

!

12, Confidentiality. Neither party shall disclose to any third party {other than its
employees and agents; in their capacity as such, on a need-to-know basis), any information with
respect to the terms and provisions of this Agreement except; (i) to the extent necessary ‘to
comply with law or the valid order of a court of competent jurisdiction, in which event the party
seeking disclosure shall so notify the other party as prompily as practicable (if possible, prior.
to making such a disclosure), (ii) as part of normal reporting or review procedure to its banks,
auditors and attorneys and similar professionals, provided that such banks, auditors and
attorneys and similar professionals agree to be bound by the provisions of this paragraph, and

(if) in order to enforcejits rights pursuant to this Agreement.

 

13. Entire Agreement. This Agreement supersedes and terminates all prior agreements —
between the parties hereto and their affiliates with respect to the subject matter contained
herein, and this Agreement embodies the entire understanding between the parties relating to
such subject matter, and any and all prior correspondence, conversations and memoranda are

7

 

 
Case 1:20-cv-03487 Document1 Filed 05/05/20 Page 20 of 21

merged herein and shall be without effect hereon. It may not be altered, amended or discharged,
except by a subsequent writing signed by the parties hereto. The laws of the State of Nevada
applicable to contracts executed and to be fully performed in the State of Nevada shall govem
this agreement, and execution of the agreement shall constitute the consent of Licensee and any
sublicensee to exclusive jurisdiction of Nevada. Any dispute, controversy or claim arising out of
or relating to this Agreement, including the formation, interpretation, breach or termination
thereof, including whether the claims asserted are arbitrable, will be referred to and finally
determined by arbitration in accordance with the JAMS Commercial Arbitration Rules before a
single arbitrator who Shall be selected by the parties to the arbitration and who shall bea retired
judge or justice. If the parties are unable to select an arbitrator, the arbitrator will be selected in
accordance with the JAMS Rules. The place of arbitration will be Las Vegas, Nevada. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The prevailing Party in arbitration shall be entitled to its reasonable costs, including the
costs of arbitration, and attorneys’ fees.

Very truly yours,
GOLDEN BOY PROMOTIONS, LLC

By: WY. (4 Aa

uthOrjzed Signature
Please confirm:your agreement with the above by signing and returning the attached copy
of this letter. This Television License Agreement shall not become effective unless and until

Promoter has accepted and signed this Agreement and returned one copy to you.

ACCEPTED AND AGREED:

  
  
   

G&G Closed Circuj Efentsy LC, Ww, Le :
| Vi tA Mo
oe i f ?

<b, Si 7 ;
By: A £4, fh
4 Af Z,

 

oooh

BY SIGNING THIS AGREEMENT, LICENSEE ACKNOWLEDGES HAVING READ THE CLOSED
CIRCUIT TELEVISION STANDARD TERMS AND CONDITIONS AND CONFIRMS ITS AGREEMENT
THERETO. NO CHANGES ARE AUTHORIZED IN THE CLOSED CIRCUIT TELEVISION STANDARD

“TERMS AND CONDITIONS.

 

 

 

 
5 ParRONT Case 1:20-cv-03487 Document °F féa’t/05/20 Page 21 of 21

 

advedisement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

j Saturday 06 May 2017 :
!T-Mobile Arena :
= Las Vegas, Nevada, USA :
commission Nevada Athletic Commission
promoter Oscar De La Hoya (Golden Boy Promotions), Tom Brown (TGB Promotions). Joe DeGuardia (Star Boxing) i
matchmaker Roberto Diaz (Golden Boy Promotions), Javier Razo (Golden Boy Promotions)
doctor Jay Coates, Anthony Ruggeroli, Albert Capanna, Raimundo Leon i
television USA HBO PPV, United Kingdom BT Sport, Panama RPC Channel 4, Mexico Azteca, Mexico Televisa, Latin America: Canal Space, Australia Main Event, Poland ‘
PolSat Sport HD :
boxer uo record boxer record |
ulio i
€} | Saul Alvarez 4811 !Cesar 50214 i
Chavez Jr i
Or SEU
Super Middleweight i
. Manuel i
€@ {Joseph Diaz 2300 [ain 2200 i
Or & Bg UD
Featherweight
NABE featherweight tille
vacant WBO NABO feathenveicht title
. Emmanuel
Lucas Marlin Maunysse 2
@ |Lucas Marlin Matthysse 3740 Taylor ior | 2040
Or & af TKO
Welterweight
vacant WBA Inler-Continental wellenveight litle
vacant WBO Inlernational welterweight lille
: ‘ Marcos
&% ‘David Lemieux 3730 teeves 3540
Crk ae UD
Super Middleweight
y Ri . Daniel
€2 |Ronny Rios 2710 [oieoa | 22 10 4
Or BSE TKO
. Super Bantamweight
& iRyan Garcia ; 800 TF cke 8 6 3
Ore EEE TKO }
: . : . Lightweight i
: Ancel .
@ |Joseph Aguirre , 1600 tious puro B42
ora } up
. Lightweight
Jesus |
€& (Raul Curiel debut Sanchez 112
Quiroz !
Ora : i MD °
re . . Super Weltenveight
. . . Samantha
@} |MarlenEspaza : 100 {eo otazar 231
Ov & Bye UD
: Flyweight ‘
EGRwin G@@gLoss [Seiforaw ENENo Contest ESdSchedulediPending

[event @ tape & bout [G9 Encyclopaedia

€ verified unverified A\ unsanctioned

advenisemont

adgenisement

@BoxRec : data may be incompletefinaccurale : 0.0316 seconds : Edilors Aboul Contact Us

 

 

http://boxrec.com/show/745042 : , Nn
